DETAILED ACTION
The present application, filed on 12/02/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 10/20/2021.
Claims 14-28 are pending and have been considered below.

Response to Arguments
Applicant’s arguments, filed 10/20/2021, with respect to the rejection(s) of claim(s) 14 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102 and 35 USC 103.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 14-17, and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuroda (US 2014/0027995).
Regarding claim 14, Kuroda discloses {Figure 1-11} a stabilizer {20} for a chassis of a vehicle, the stabilizer comprising: a curved stabilizer body {21} that forms a torsion spring, a pendulum support {2, 60}, a connecting element {50, 200} connecting the stabilizer body and the pendulum support to one another, and a first end {51} of the connecting element is injection-molded onto an end {110, 120} of the pendulum support {Figures 10c-10d, 11c-11d; [0056]}, a second end {213} of the connecting element {50, 200} is directly fixed to a first end {Figures 1-2} of the stabilizer body {21} via an articulated joint [0004].
Regarding claim 15, Kuroda discloses {Figure 10-11} an articulated connection {110, 220} is formed between the first end of the connecting element {50, 200} and the end of the pendulum support {2}, and the articulated connection is in the form of either a ball joint connection or a pivot joint axis connection [0054-0055].  
Regarding claim 16, Kuroda discloses {Figure 10-11} the pendulum support end comprises a joint ball {110}, which is injection-molded into the first end of the connecting element {50, 200}, and the joint ball is mounted, in an articulated manner, in the first end of the connecting element.  
Regarding claim 17, Kuroda discloses {Figure 10-11} a non-articulated joint is formed between a second end {213} of the connecting element {50, 200} and the first end of the stabilizer body {21}.  

Regarding claim 20, Kuroda discloses {Figures 1-11} a structure in a form of a composite component [0034], that cannot be taken apart non-destructively, such that the composite component consists of the connecting element {50, 200}, and at least one of the pendulum support {2} and the stabilizer body {21}.  
Regarding claim 21, Kuroda discloses {Figure 1} the stabilizer body {21} has two stabilizer body ends remote from one another, each of the two stabilizer body ends are connected to a respective pendulum support {2, 60, 500} by way of a respective connecting element {50, 200}.  
Regarding claim 22, Kuroda discloses {Figures 5-6} bar ends having an anti-twist feature {63-68} that co-operates with the connecting element {50, 200}, and the anti-twist feature is in a form of at least one of an undercut, a flattened area and an oval contour.  
Regarding claim 23, Kuroda discloses {Figure 1} a connecting element {50, 200} is injection-molded onto a first pendulum support end {top of 500 in Figure 1} of a pendulum support {2, 60, 500}, and a connecting component {50, 200} is injection-molded onto a second pendulum support end {bottom of 500 in Figure 1} remote from the first pendulum support end, and the connecting component {50, 200} comprises an articulated joint {110}.  
Regarding claim 24, Kuroda discloses {Figures 1-11} at least one of the stabilizer body {21} and the connecting element {50, 200} are made of either plastic or a fiber-plastic composite [0009], and the pendulum support {2, 60, 500} is made at least partially of either plastic or a fiber-plastic composite [0034-0035].  

Regarding claim 26, Kuroda discloses {Figures 10-11} at the same time during the injection-molding of the connecting element {50}, injection-molding the connecting element onto a stabilizer body end in such a manner that a first end {52} of the connecting element is injection-molded onto the pendulum support end {60} and a second end {52} of the connecting element is injection-molded onto the end of the stabilizer body {via screwed on ball strut}.
Regarding claim 27, Kuroda discloses {Figure 1} the pendulum support {2, 60, 500} is connected to the first end of the connecting element {50, 200} such that the pendulum support articulates with respect to the connecting element and the stabilizer {21}, and the second end of the pendulum support is connected to a first end of the connecting component {50, 200} such that the pendulum support is fixed relative to the connecting component [0009, 0011, 0035].
Regarding claim 28, Kuroda discloses {Figures 9-11} a second end of the connecting component {50, 200} has a joint housing which forms the articulated joint and receives another joint ball {110, 220}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Rosendahl (DE 102014218433).
Regarding claim 18, Kuroda discloses [0004] the second end {213} of the connecting element {50, 200} is screwed onto the first end of the stabilizer body {21}.  
However, Kuroda does not explicitly disclose the second end of the connecting element {50, 200} is injection-molded onto the first end of the stabilizer body. 
 Rosendahl teaches {Figure 2} both a threaded engagement connection {14, 15, 17} and injection molding an end of a connecting element {6} onto an end of a bar/rod {2}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the stabilizer disclosed by Kuroda to injection mold the second end {213} of the connecting element {50, 200} onto the stabilizer body as well as screw it on, in order to form both “a cohesive connection with the core” of a stabilizer bar and/or tube and/or rod, as well as “a form-fitting connection with the” outer “tube” portion of a stabilizer bar [0040].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7947. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614